Judgment of the Supreme Court, Suffolk County, entered December 9, 1966, affirmed, with costs to plaintiff against appellant. No opinion. Appeal from purported provisions of said judgment dismissing the third-party complaint dismissed, with costs to the third-party defendant against appellant. The judgment contains n" *761decretal provisions determining the issues with respect to the third-party complaint. However, we have considered the merits of the issues as to the third-party complaint and, if an appeal from the adverse determination against appellant thereon were properly before us, we would have affirmed such determination. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.